Citation Nr: 0912880	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  08-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a dental disorder, 
claimed as missing teeth and disrepair of teeth, for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 
1949 to August 1953, and he also served on active duty in the 
U.S. Air Force from January 1974 to January 1975.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a April 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the Veteran's claim for service connection for a 
dental disorder.  The Veteran disagreed and properly 
appealed.

The record reflects that the Veteran requested a local 
hearing before a Decision Review Officer.  Following an 
informal conference between the Veteran's representative and 
the Decision Review Officer, the Veteran withdrew this 
request.

The Board notes that the issue denied by the RO in this case, 
and subsequently certified for appeal to the Board, is a 
claim of entitlement to service connection for dental 
disability for compensation purposes.  However, the Veteran 
has clarified that he is primarily concerned with receiving 
VA outpatient dental treatment, rather than monetary 
compensation.  See Mays v. Brown, 5 Vet. App. 302 (1993).  
The Board notes that claims for VA outpatient dental 
treatment fall under the jurisdiction of the Veteran's local 
VA Medical Center and not the RO.  Fortunately, the record 
reflects that the RO advised the Veteran and his 
representative that the RO did not have jurisdiction to 
adjudicate a claim for VA outpatient dental treatment, and 
that such a claim must be filed with the local VA Medical 
Center.  They subsequently indicated that they would contact 
the VA Medical Center and pursue the claim for dental 
treatment there.  They also indicated, however, that the 
Veteran did not wish to withdraw the claim on appeal from the 
RO, and wished for that appeal for compensation to continue 
to the Board for appellate review.




FINDING OF FACT

Treatable carious teeth, replaceable missing teeth, and 
periodontal disease are not disorders for which service 
connection can be granted for compensation purposes.


CONCLUSION OF LAW

The criteria for service-connected compensation for dental 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1712, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

However, as will be discussed in greater detail below, the 
underlying facts in this case are not in dispute; resolution 
of the Veteran's appeal is dependent on interpretation of the 
law and regulations pertaining to service connection for 
dental disability for compensation purposes.  Therefore, VA 
has no further duty to notify the Veteran of the evidence 
needed to substantiate his claim, or to assist him in 
obtaining that evidence, as no reasonable possibility exists 
that any further assistance would aid him in substantiating 
the claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim).


II. Applicable Law and Regulations - Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

However, treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses and periodontal disease will be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R., Chapter 
17.  See 38 C.F.R. § 3.381 (2008).  As will be discussed 
below, in some cases, dental disabilities are compensable for 
rating purposes under 38 C.F.R. § 4.150 (Schedule of ratings 
- dental and oral conditions), Diagnostic Codes 9900-9916 
(2008).

III.  Analysis

The Veteran contends that he began to experience problems 
with his teeth during his second period of active duty, and 
that he underwent restorative dental treatment. 

It must be noted that the Veteran is a retired physician.  
Therefore, his statements must be construed as being from 
qualified medical professional, rather than as those of a lay 
person.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  
Furthermore, the Veteran's service records do document in-
service treatment such as he has described, including 
treatment of carious teeth and crown repair.

The Board also notes, however, that he has never contended 
nor does the record otherwise suggest that he suffered a 
traumatic dental injury during service, or that his dental 
problems were caused by loss of substance of body of maxilla 
or mandible, either trauma-induced or otherwise.

In the VA benefits system, dental disabilities are treated 
differently from most medical disabilities.  Generally, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
considered disabling conditions, and will be considered 
service-connected solely for purposes of determining 
entitlement to dental examinations or outpatient dental 
treatment under the provisions of Chapter 17, Title 38, 
United States Code.  See also 38 C.F.R. § 3.381.  In other 
words, treatable carious teeth, replaceable missing teeth, 
and periodontal disease in general, are not considered 
disabilities for purposes of compensation.

The exceptions to the general rule are listed under 38 C.F.R. 
§ 4.150 (2008), Diagnostic Codes 9900 through 9916.  
Specifically, under Diagnostic Code 9913 ("loss of teeth, 
due to loss of substance of body of maxilla or mandible 
without loss of continuity"), missing teeth may be 
compensable for disability rating purposes.  Significantly, 
however, the Note immediately following Diagnostic Code 
criteria states that "these ratings apply only to bone loss 
through trauma or disease such as osteomyelitis, and not to 
the loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling."  See 
38 C.F.R. § 4.150, Diagnostic Code 9913 (2008).

The Veteran's service dental record's reflect extensive 
dental treatment that took place between about April 1974 and 
January 1975, and the nature of this treatment appears to be 
entirely consistent with the Veteran's descriptions.  
However, as noted, periodontal disease, treatable carious 
teeth, and replaceable missing teeth are not considered 
disabilities for the purposes of compensation.

Furthermore, there is no service dental record that indicates 
the Veteran received treatment for an injury to his mouth 
during service, nor is there any other medical record that 
indicates the Veteran suffered a mouth injury resulting in 
injury to his teeth during service, to include the Veteran's 
own statements offered as a physician.  The Board finds that 
service trauma to the mouth has clearly not been demonstrated 
by the evidence of record.  

Furthermore, as the disposition of this claim is based on the 
law, and there is no dispute as to the underlying facts of 
the case, the Board finds that the claim must be denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a dental disorder for purposes of 
compensation is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


